Name: Council Regulation (EEC) No 1626/91 of 13 June 1991 fixing, for the 1991/92 marketing year, the monthly increases in the activating threshold price, the guide price and the minimum price for peas and field beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 6 . 91 Official Journal of the European Communities No L 150 / 13 COUNCIL REGULATION (EEC) No 1626/ 91 of 13 June 1991 fixing, for the 1991 /92 marketing year, the monthly increases in the activating threshold price, the guide price and the minimum price for peas and field beans THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 / 82 of 18 May 1982 laying down special measures for peas , field beans and sweet lupins 0 ), as last amended by Regulation (EEC) No 1624/91 ( 2 ), and in particular Article 2a thereof, Having regard to the proposal from the Commission ( 3 ), Whereas, pursuant to Article 2a of Regulation (EEC) No 1431 / 82 , the amounts by which the activating threshold price, the guide price and minimum price for peas and field beans respectively are increased each month over a period to be determined running from the beginning of the third month of the marketing year should be fixed and the number of months during which these increases are applied should be determined for the 1991 / 92 marketing year; Whereas these increases , equal for each of the months , must be fixed bearing in mind the average storage costs and the level of interest rates recorded in the Community, HAS ADOPTED THIS REGULATION: Article 1 1 . For the 1991 / 92 marketing year , the amount of the monthly increases in the guide price and minimum price for peas and field beans shall be fixed at ECU 0,158 per 100 kilograms . 2 . The increases referred to in paragraph 1 shall be applied in accordance with the table in the Annex. Article 2 1 . For the 1991 / 92 marketing year , the amount of the monthly increases in the activating threshold price of peas and field beans shall be fixed at ECU 0,35 per 100 kilograms . 2 . The increases referred to in paragraph 1 shall be applied in accordance with the table in the Annex. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY 0 ) OJ No L 162 , 12 . 6 . 1982 , p. 28 . (2 ) See page 10 of this Official Journal , ( 3 ) OJ No C 104 , 19 . 4 . 1991 , p. 49 . No L 150 / 14 Official Journal of the European Communities 15 . 6 . 91 ANNEX (ECU/100 kg net) Month July 1991 August 1991 September 1991 October 1991 November 1991 December 1991 January 1992 February 1992 March 1992 April 1992 May 1992 June 1992  Monthly increase applicable to the guide price and minimum price 0 0 0,158 0,316 0,474 0,632 0,790 0,948 1,106 1,264 1,264 1,264  Monthly increase applicable to the activating threshold price 0 0 0,350 0,700 1,050 1,400 1,750 2,100 2,450 2,800 2,800 2,800